 Case 4:18-cv-00785-ALM Document 80 Filed 03/19/21 Page 1 of 4 PageID #: 701




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

HADRIAN MUMPUKU,                                   §
                                                   §
       Plaintiff,                                  §
                                                   §
                                                   §       CIVIL ACTION NO. 4:18-CV-00785
v.                                                         Judge Mazzant
                                                   §
CITY OF PLANO, PLANO POLICE                        §
DEPARTMENT, BRAD NEAL,                             §
                                                   §
Individually, and MEDICAL CITY OF
                                                   §
PLANO
                                                   §
       Defendants.                                 §
                                                   §


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff’s Letter Motion for Summary Judgment (Dkt. #76).

Having considered the motion and the relevant pleadings, the Court finds that Plaintiff’s motion

should be DENIED.

                                        BACKGROUND

       This case arises from Plaintiff’s arrest by Sergeant Brad Neal (“Neal”), an employee of the

Plano Police Department. On November 5, 2016, the Plano Police Department received multiple

911 calls. The calls reported that an individual—later identified as Plaintiff—was walking in the

center of the Southbound service road of Central Expressway. The individual was said to be

“yelling, cussing and waving his hands, hitting at passing cars, banging on car windows, jumping

in front of cars, stopping vehicles and yelling at the drivers, attempting to open a car door, and

generally acting highly irrationally” (Dkt. #30 at pp. 1–2). Neal was called to the scene to assist

in arresting Plaintiff. After multiple failed attempts, Neal discharged his taser gun, which hit

Plaintiff. Plaintiff was then promptly arrested.
 Case 4:18-cv-00785-ALM Document 80 Filed 03/19/21 Page 2 of 4 PageID #: 702




       On February 3, 2021, Plaintiff filed the present motion (Dkt. #76). Defendants have not

responded.

                                      LEGAL STANDARD

       The purpose of summary judgment is to isolate and dispose of factually unsupported claims

or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment is proper

under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). A dispute about a material fact is genuine when “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby Inc.,

477 U.S. 242, 248 (1986). Substantive law identifies which facts are material. Id. The trial court

“must resolve all reasonable doubts in favor of the party opposing the motion for summary

judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981).

       The party seeking summary judgment bears the initial burden of informing the court of its

motion and identifying “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the burden

of proof on a claim or defense for which it is moving for summary judgment, it must come forward

with evidence that establishes “beyond peradventure all of the essential elements of the claim or

defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant

bears the burden of proof, the movant may discharge the burden by showing that there is an absence

of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers v. Dall. Morning

News, Inc., 209 F.3d 419, 424 (5th Cir. 2000). Once the movant has carried its burden, the



                                                 2
    Case 4:18-cv-00785-ALM Document 80 Filed 03/19/21 Page 3 of 4 PageID #: 703




nonmovant must “respond to the motion for summary judgment by setting forth particular facts

indicating there is a genuine issue for trial.” Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at

248–49). A nonmovant must present affirmative evidence to defeat a properly supported motion

for summary judgment. Anderson, 477 U.S. at 257. Mere denials of material facts, unsworn

allegations, or arguments and assertions in briefs or legal memoranda will not suffice to carry this

burden. Rather, the Court requires “significant probative evidence” from the nonmovant to dismiss

a request for summary judgment. In re Mun. Bond Reporting Antitrust Litig., 672 F.2d 436, 440

(5th Cir. 1982) (quoting Ferguson v. Nat’l Broad. Co., 584 F.2d 111, 114 (5th Cir. 1978)). The

Court must consider all of the evidence but “refrain from making any credibility determinations or

weighing the evidence.” Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir.

2007).

                                                      ANALYSIS

           Plaintiff seeks summary judgment because his former attorney, Emmanuel Obi (“Obi”),

has not complied with the Court’s January 13, 2021 Order.1 As a threshold matter, the Court notes

that Obi is not a party to this action.

           After a careful review of the record, the Court is not convinced that Plaintiff has met his

burden in demonstrating that there is a basis for summary judgment. Thus, summary judgment on

Plaintiff’s claims is improper.




1
    The Court ordered Obi to provide Plaintiff with a copy of his case file within fourteen days (Dkt. #70).

                                                            3
    Case 4:18-cv-00785-ALM Document 80 Filed 03/19/21 Page 4 of 4 PageID #: 704


.
                                      CONCLUSION

         It is therefore ORDERED that Plaintiff’s Motion for Summary Judgment (Dkt. #76) is

    hereby DENIED.

        SIGNED this 19th day of March, 2021.


                                           .




                                               SIGNED this 19th day of March, 2021.




                                                                         ___________________________________
                                                                         AMOS L. MAZZANT
                                                                         UNITED STATES DISTRICT JUDGE




                                   ___________________________________
                                   AMOS L. MAZZANT
                                   UNITED STATES DISTRICT JUDGE




                                                                                                               4
